Exhibit 10.31
EXECUTION COPY
No.: BSGXXXX-XXXX
Date: November 28, 2008
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
MASTER AGREEMENT FOR NETWORK SERVICES

     
Customer Name:
  Clearwire Communications LLC
Address:
  4400 Carillon Point
 
  Kirkland, WA 98033

This Master Agreement for Network Services is entered into between SPRINT
SOLUTIONS, INC., as contracting agent on behalf of Sprint Communications Company
L.P. and other applicable Sprint affiliated entities providing the Products and
Services (“Sprint”) and CLEARWIRE COMMUNICATIONS LLC (“Clearwire” or
“Customer”).
BACKGROUND
Sprint and other parties have entered into a Transaction Agreement and Plan of
Merger dated as of May 7, 2008 as amended (the “TA”) which provides, among other
things, for the formation of Clearwire which will become an affiliate of Sprint
following the completion of the transactions contemplated by the TA.
The transactions contemplated by the TA, including the formation of Clearwire,
will: (i) foster the development by Sprint and its affiliates of a nationwide
wireless broadband network (the “Wireless Broadband Network”); (ii) expedite the
commercial availability of wireless broadband services over the Wireless
Broadband Network to be owned and operated by Clearwire; and (iii) promote the
development of wireless broadband services.
Sprint and its affiliates have entered various commercial agreements with
Clearwire which will result in the establishment of certain commercial
relationships between Sprint and its affiliates and Clearwire upon completion of
the transactions contemplated by the TA.
As a result of the foregoing, Sprint desires to enter into this Agreement with
Clearwire to provide, or cause to be provided, to Clearwire certain network
products and services including, but not limited to, IP transport and backhaul,
shared hardware and data center collocation services, for Clearwire’s primary 4G
switch sites known as Clearwire WiMAX Service Centers (“NWSCs”) , control
centers, POP sites and other MPLS interconnections between the NWSCs and other
Clearwire support sites, for the consideration and on the terms and conditions
set forth in this Agreement.
In consideration of the mutual terms and conditions of this Agreement, the
parties agree as follows:
1. General
     1.1 Services. Sprint will provide, or cause to be provided, certain
products and services to Clearwire on a non-exclusive basis (i.e., Sprint is
permitted to provide services and products to other customers and Clearwire is
permitted to purchase products and services from other providers) under the
terms and conditions of this Agreement and any Order (as defined in Section 23
below) (this Master Agreement and all attachments, related Orders and Statements
of Work (“SOW”) are collectively referred to as the “Agreement”). “Order” or
“SOW” means an agreed to document between the parties defining the scope of
Services to be provided by Sprint. Each Order or SOW specifically incorporates
the terms of this Agreement. The terms and conditions of this Agreement control
if there is any conflict or inconsistency between the terms and conditions of an
Order or SOW and the terms and conditions of this Agreement. Additional terms
and conditions in an Order or SOW that impose obligations or increased expenses
not expressly contemplated by this Agreement will have no force or effect unless
agreed to in advance in writing by both parties.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
     1.2 Performance. Sprint will perform all Services in a good and workmanlike
manner and in accordance with the terms and conditions of this Agreement,
including the requirements of each SOW, and at a standard not less than those
Service Level Agreements made available by Sprint’s to its “most favored”
customers. Sprint must devote the time, effort and resources to the performance
of the Services as are necessary to accomplish the tasks as specified in the
Order in a timely and professional manner. With Clearwire’s prior written
consent, which Clearwire will not unreasonably withhold, Sprint may utilize
assistance from its subsidiaries, affiliates, subcontractors or consultants in
the performance of the Services, but Sprint will remain responsible for the
fulfillment of its obligations under this Agreement.
     1.3 Additional Services. From time to time after the date hereof, Clearwire
may identify additional products or services which Clearwire desires for Sprint
to provide to Clearwire (“Additional Products or Services”). In such event, the
parties will amend this Agreement to add the Additional Products or Services and
the terms, conditions and pricing under which such Products or Services will be
delivered. In all cases, Sprint and Clearwire will cooperate and act in good
faith in determining whether, and on what terms, Sprint will provide the
Additional Products and Services. Clearwire is not obligated to first make
request to Sprint before Clearwire may secure services from third parties, and,
the foregoing notwithstanding, Sprint will have no obligation to agree to
execute an Order to provide Additional Products or Services.
     1.4 Modification or Discontinuance of Services.
          A. Modifications Not Requiring Consent. Sprint may make changes from
time to time in the manner of performing any Service to Clearwire if (1) Sprint
is making similar changes in performing analogous services for itself or for
other similarly situated customers in general, (2) Sprint furnishes to Clearwire
substantially the same notice (in content and timing) as Sprint must furnish to
its own organization or other similarly situated customers respecting the
changes, but in no case less than 60 day prior written notice, (3) no
unreasonable amount of resources or development is required by Clearwire, as
determined by Clearwire, to accept the changes; and (4) the change will have no
material impact on the features, functionality or pricing of the Products or
Services and no material impact on Sprint’s ability to meet the SLA for the
Products and Services. No change may increase the charges for the applicable
Service unless agreed to in advance, in writing by both parties.
          B. Modifications Requiring Consent. Sprint may request the consent of
Clearwire to a material modification of any Product or Service by sending
Clearwire written notice of the proposed change for the Product or Service at
least 60 days before the change is to take effect. Clearwire will use
commercially reasonable efforts to provide any objections to the requested
modification within 60 days of receipt of the notice. Except as otherwise
provided for in this Agreement, Clearwire is not obligated to agree to accept
the change request, in which case the change will not be implemented by Sprint
with respect to the Products and Services to be delivered under this Agreement.
          C. Service Discontinuance. If Sprint elects to abandon a Product line
or Service offering being provided to Clearwire under this Agreement (which
Sprint may do only if Sprint has also elected to abandon the Product line or
Service for all other customers), Sprint will give Clearwire commercially
reasonable notice in writing, but in no event shall Sprint give less than
180 days before the anticipated date of discontinuance. If Sprint intends to
abandon or transfer assets (subject to transfer rights and any right to use
restrictions in the applicable asset purchase agreements), including but not
limited to equipment, software, property, network, employees or other resources,
used in providing the discontinued Product or Service, Sprint will provide
Clearwire the opportunity to bid on such assets before Sprint abandons or
transfers such assets to a third party. This provision will not apply in the
case of a Product or Service end-of-life when a replacement or next-generation
Product or Service is made available by Sprint.
     1.5 Conflicts Provision. If a conflict exists among provisions within the
Agreement, specific terms will control over general provisions, and negotiated,
added or attached terms, conditions or pricing will control over standardized,
posted or non-negotiated terms, conditions and pricing, to the extent permitted
by law.
     1.6 Change of Control.

  A.   Other than as permitted under Section 9 (Assignment) below, if at any
time during the Term, a Competitor of Sprint acquires a Controlling interest in
Clearwire, Sprint and

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008

      Clearwire agree to renegotiate pricing of any or all of the services being
delivered by Sprint within 90 days following the change in Control to a
Competitor of Sprint. If the Parties, both acting reasonably, are unable to
reach agreement, on new pricing within 90 days, Sprint reserves the right to
terminate this Agreement with 180 days’ advance written notice.     B.   If
Sprint is acquired by a third party, Clearwire will have the opportunity to bid
on divested or abandoned assets.

     1.7 Transition. In the event of any termination or expiration of the
Agreement or any Order or SOW, Sprint will cooperate reasonably in the orderly
wind-down of the Services being terminated or transitioned to another service
provider. Sprint will provide a transition period for Services not to exceed one
hundred twenty (120) days, and Clearwire shall pay Sprint for any Services
associated with such transitional period at prices no higher than quoted under
this Agreement, unless the parties mutually agree to a longer time period. If
Clearwire initially designates a transition period of less than one hundred
twenty (120) days, it may unilaterally subsequently extend the transition period
up to the maximum period of one hundred twenty (120) days with five (5) days’
notice to Sprint. Clearwire may, in its discretion, terminate the transition
period at any time by giving written notice to Sprint. During the transition
period, the Parties will continue to be bound by and perform in accordance with
the Agreement and all applicable SOWs and Orders, except that Sprint may reduce
designated support services, if any, in proportion to the level of Services
installed. If Clearwire is in material default of its payment obligations at the
time it requests a transition period, Sprint may require the account to be
brought current or a deposit from Clearwire before providing transition services
over more than a 30-day period.
2. Term
This Agreement will become effective as of November 28, 2008 (the “Effective
Date”) and will continue for 5 years (the “Initial Term”). Clearwire has the
right to renew this Agreement for one additional 5 year term (the “Renewal
Term”) upon written notice to Sprint of its intent to renew at least 60 days
before the expiration of the Initial Term. The Initial Term and Renewal Term are
referred to as the “Term.” This subsection is subject to the early termination
rights stated elsewhere in this Agreement or other term periods identified in
any attachment or related statement of work.
3. Attachments
The following attachments and exhibits are incorporated into this Agreement by
reference (“Attachment(s)”):
          Attachment A: Interexchange Services Pricing
               Attachment A-1: IP Network Transport Services
                    Exhibit A to Attachment A-1: IP Addresses
                    Exhibit B to Attachment A-1: Sprint Dedicated Internet
Access
               Attachment A-2: Data Center Collocation

               Attachment A-3: Network Operations and Management
                    Exhibit A to Attachment A-3: Interface Agreement Between
Sprint and Clearwire for Wireline Services
                    Exhibit B to Attachment A-3: Interface Agreement Between
Sprint and Clearwire for Wireless Services
               Attachment A-4: Application Platforms
                    Exhibit A to Attachment A-4: LocationBased Services
                    Exhibit B to Attachment A-4: Cyclades
                    Exhibit C to Attachment A-4: CALEA and Subpoena Compliance
Requirements
                    Exhibit D to Attachment A-4: Subscriber Provisioning System
                    Exhibit E to Attachment A-4: Operation Support System
Network
                    Exhibit F to Attachment A-4: Authentication, Authorization
and Accounting Support
                    Exhibit G to Attachment A-4: Network System Enablement
                    Exhibit H to Attachment A-4: Change Management Process and
Change Order Form
               Attachment A-5: Toll Free Voice Services
               Attachment A-6: Network Metropolitan Area Network Private Line
Facilities Service Description and Pricing
          Attachment B: Backhaul
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
     Attachment C: Product Annexes
          Attachment C-1: Facilities and Services Annex
                    Exhibit A to Attachment C-1: Collocation Sites
                    Exhibit B to Attachment C-1: Network Facilities Collocation
Service Description and Pricing
                    Exhibit C to Attachment C-1: Core Site Access Requirements
     Attachment C-2: Dedicated Internet Access Product Annex
     Attachment C-3: MPLS VPN Product Annex
     Attachment D: Service Level Agreements
                    Attachment D-1: Global Sprint Dedicated IP Services Service
Level Agreements
     Attachment E: Forecasting and Capacity Management
4. Confidential Information
     4.1 General. Except with the prior consent of the disclosing party, each
party must: (i) limit access to the Confidential Information to its employees,
agents, representatives, subcontractors and consultants who have a need-to-know;
(ii) advise its employees, agents, representatives, subcontractors and
consultants having access to the Confidential Information of the proprietary
nature thereof and of the obligations set forth in this Agreement; and
(iii) safeguard the Confidential Information by using a reasonable degree of
care to prevent disclosure of the Confidential Information to third parties, but
at least that degree of care used by that party in safeguarding its own similar
information or material. These confidentiality obligations do not apply to the
extent that (a) the information is in the public domain through no fault of the
non-disclosing party, (b) the information has been disclosed by the disclosing
party to third parties without similar confidentiality obligations attached to
the disclosure or (c) the disclosure of the information is required by judicial
or administrative process or by law and the party has used commercially
reasonable efforts to allow the disclosing party to intervene before the
disclosure. “Confidential Information” means any information marked, noticed, or
treated as confidential by a party that the party holds in confidence, including
all trade secret, technical, business, or other information, including customer
or client information, however communicated or disclosed, relating to past,
present and future research, development and business activities.
     4.2 Customer Proprietary Network Information. With regard to Customer
Proprietary Network Information (as defined below), each party must:
(i) implement a program that trains associates with access to the CPNI of the
other party to avoid accessing or using CPNI of the other party except as
expressly allowed under this Agreement; (ii) where economically reasonable,
implement a conspicuous on-screen and hard-copy scripting program to remind
associates with access to CPNI of the other party of their contractual and legal
compliance obligations; (iii) prohibit the use of CPNI of the other party for
marketing purposes; (iv) protect CPNI of the other party from distribution to
other parties who are not engaged in assisting the owner of the CPNI in
providing service to the owner’s customers; (v) contractually obligate its third
party subcontractors to abide by obligations that are at least as stringent as
those that are enumerated in this Section 4.2 when they have access to the CPNI
of the other party; (vi) implement an audit program to assure compliance with
CPNI protection commitments and obligations; (vii) promptly electronically
report breaches of the obligations to protect CPNI of the other party to the
Secret Service and FBI via the CPNI Breach Reporting Facility within seven days
of the breach before notification to the other party (unless there is an urgent
need to avoid immediate and irreparable harm in which case the other party may
be immediately notified); (viii) report breaches of the obligations to protect
CPNI of the other party to the other party seven days after reporting a breach
to the Secret Service and FBI, unless law enforcement has requested a longer
delay; and (ix) administer a disciplinary program that treats associates who
violate the CPNI obligations to the other party in the same manner as associates
who fail to adequately protect the CPNI of their employer. “Customer Proprietary
Network Information” (or “CPNI”) means customer information as defined in
Section 222 of the Telecommunications Act of 1996 and 47 C.F.R.
Section 64.2001-64.2009.
     4.3 Carrier Proprietary Information. With regard to Carrier Proprietary
Information (as defined below), each party must only use CPI of the other party
in connection with the specific services being provided to the other party, in
support of that party’s provision of services to a third party, pursuant to a
Order and must: (i) implement a program that trains associates with access to
the CPI of the other party to avoid
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
accessing or using CPI of the other party for competitive purposes, either
retail or wholesale; (ii) where economically reasonable, implement a conspicuous
on-screen and hard-copy scripting program to remind associates with access to
CPI of the other party of their contractual and legal compliance obligations;
(iii) protect CPI of the other party from distribution to other parties who are
engaged in assisting the owner of the CPI in providing service to the owner’s
customers; (iv) contractually obligate its third party subcontractors to abide
by obligations that are at least as stringent as those that are enumerated in
this Section 4.3 when they have access to the CPI of the other party;
(v) implement an audit program to assure compliance with CPI protection
commitments and obligations; (vi) promptly report breaches of the obligations to
protect CPI of the other party to the other party (and in no case more than 15
days after discovery of such breach); and (vii) administer a disciplinary
program that treats associates who violate the CPI obligations to the other
party in the same manner as associates who fail to adequately protect the CPI of
their employer from inappropriate use of disclosure. “Carrier Proprietary
Information” (or “CPI”) means carrier information protected by Section 222 of
the Telecommunications Act of 1996.
     4.4 Privacy. Sprint’s privacy policy, as amended from time to time, is
available at www.sprint.com/legal/privacy.html. The privacy policy includes
information about Sprint’s customer information practices and applies to the
provisioning of the Products and Services. Clearwire’s privacy policy, as
amended from time to time, will apply to Sprint end-user information handled by
Clearwire and is available at Clearwire’s primary website.
5. Dispute Resolution
     5.1 General. Except as provided in Section 5.4 below, any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, must
first be attempted to be settled by good faith efforts of the parties to reach
mutual agreement, and second, if mutual agreement is not reached to resolve the
dispute, by final, binding arbitration as set out in Section 5.3 below.

  A.   If there is a dispute between the Parties regarding the calculation of
[*****], the Parties will make good faith efforts to resolve the dispute based
on a review of [*****] estimates from two or more established carriers. If the
Parties are unable to resolve such dispute in accordance with Section 5.2 below,
then either party may invoke the appraisal process in Subsection 5.1.C below.  
  B.   If there is a dispute between the Parties regarding the calculation of
[*****], the Parties will make good faith efforts to resolve the dispute based
on a review of [*****] as described above. If the Parties are unable to resolve
such dispute, then the dispute will be addressed in accordance with this
Section 5 (excluding Section 5.1.C).     C.   [*****] Appraisal Process. Either
party may invoke the appraisal process described in this provision. The party
seeking an [*****] appraisal will engage an independent valuation expert from
the American Society of Appraisers, the National Association for Certified
Valuation Analysts, or a Certified Public Account with a Business Valuation
Analyst accreditation or any other independent third party appraiser as may be
mutually agreed upon by the parties. If the other party believes such appraisal
to be unreasonable, it has the right to engage a separate appraiser from the
same set of organizations. If these independent valuations differ by more than
[*****]%, a third appraisal will be jointly commissioned and the average of the
three independent appraisals will be considered binding. If the initial two
appraisals do not differ by more than [*****]%, the average of the two will be
presumed to represent [*****] for purposes of this Agreement.

     5.2 Initial Resolution. Subject to Section 5.5, a party that wishes to
initiate the dispute resolution process must send written notice to the other
party with a summary of the controversy and a request to initiate these dispute
resolution procedures. On receipt of the notice, the parties will first seek
agreement through discussions at the parties’ director level for a minimum of
10 days and not more than 30 days. If no agreement is reached by the directors
during that period, the parties will continue to seek agreement through
discussions at the vice president level of the relevant operating divisions of
each company for a minimum of an additional 15 days and not more than 30 days.
If no agreement is reached by the vice presidents during that period, the
parties will continue to seek agreement through discussions among individuals of
each company at the Chief Operation Officer level or higher for a minimum of an
additional 15 days and not more
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
than 45 days. The individuals specified above may utilize other alternative
dispute resolution procedures to assist in the negotiations to the extent
mutually agreed to between such persons.
     5.3 Arbitration. If a dispute has not been resolved by the parties
following exhaustion of the procedures set forth in Section 5.2, either party
may demand arbitration by sending written notice to the other party. The
arbitration will be conducted in accordance with the arbitration rules
promulgated under the CPR Institute for Dispute Resolution’s (“CPR”) Rules for
Non-Administered Arbitration of Business Disputes then prevailing at a mutually
agreeable neutral location. To the extent that the provisions of this Agreement
and the prevailing rules of CPR conflict, the provisions of this Agreement will
govern. The arbitrator(s) will be required to furnish, promptly upon conclusion
of the arbitration, a written decision, setting out the reasons for the
decision. The arbitration decision will be final and binding on the parties, and
the decision may be enforced by either party in any court of competent
jurisdiction. Each party will bear its own expenses and an equal share of the
expenses of the third arbitrator and the fees, if any, of the CPR. The
prevailing party will be entitled to reasonable legal fees and costs, including
reasonable expert fees and court or arbitration costs. If the prevailing party
rejected a written settlement offer that exceeds the prevailing party’s
recovery, the offering party will be entitled to its reasonable legal fees and
costs.
     5.4 Injunctive Relief. The foregoing notwithstanding, each party will have
the right to seek injunctive relief in any court of competent jurisdiction with
respect to any alleged breach by the other party of its obligations under
Section 11 (Indemnification), or under Section 4 (Confidential Information)
hereof or any agreement regarding confidential information contained in any
Order. Such remedy will not be exclusive and will be in addition to any other
remedy that a party may have as a result of any such breach.
     5.5 Materiality Threshold. With respect to disputes for charges under any
Order, no dispute may be initiated by a party pursuant to this Section 5 unless
the amount in dispute is at least $1,000 in regard to any individual Order or at
least $10,000 in the aggregate (calculated on a monthly basis).
     5.6 Jury Trial Waiver. The parties mutually, expressly, irrevocably and
unconditionally waive trial by jury and any right to proceed as lead plaintiff,
class representative, or other representative capacity for any class action
proceedings arising out of or relating to this Agreement or an Order. This
subsection survives the termination of this Agreement.
6. Relationship of Parties
     6.1 Independent Contractors. Each party is an independent contractor in the
performance of its obligations under this Agreement. Neither party has any
authority to bind the other party or its affiliates with respect to third
parties.
     6.2 No Performance. Neither party undertakes by this Agreement or any Order
or SOW to conduct the business or operations of the other party. Nothing
contained in this Agreement or any Order or SOW is intended to give rise to a
partnership or joint venture between the parties or to impose on the parties any
of the duties or responsibilities of partners or joint ventures.
7. Force Majeure
Neither party will be in default of its obligations under this Agreement for any
delays or failure in performance resulting from any cause or circumstance beyond
the party’s reasonable control as long as the non-performing party exercises
commercially reasonable efforts to perform its obligations in a timely manner.
If Sprint incurs travel, meals or lodging expenses in order to provide Products
or Services in a force majeure situation and such expenses exceed the expense
authorization limits, if any, set forth in this Agreement but are otherwise
reasonable in light of the circumstances, Sprint will not be required to obtain
prior approval of such expenses in order to obtain reimbursement for such
expenses from Clearwire. If any such occurrence prevents Sprint from providing
any of the Products and Services, Sprint must cooperate with Clearwire in
obtaining an alternative source for the affected Products and Services, each
party to bear their own reasonable expenses and Clearwire is released from any
payment obligation to Sprint with respect to the Services during the period of
the force majeure. If a force majeure condition continues to prevent a party
from performing for more than 60 consecutive days, then the other party may
terminate the applicable Order or SOW.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
8. Warranties
     8.1 Mutual Representations and Warranties.
     A. Each party represents and warrants to the other party that (1) it is
validly existing, in good standing, and is qualified to do business in each
jurisdiction where it will conduct business under this Agreement; (2) the
signing, delivery and performance of this Agreement by the party has been
properly authorized; and (3) no claims, actions or proceedings are pending or,
to the knowledge of the party, threatened against or affecting the party that
may, if adversely determined, reasonably be expected to have a material adverse
effect on the party’s ability to perform its obligations under this Agreement.
     B. Each party represents and warrants to the other party that the
execution, delivery, or performance of this Agreement will not (1) violate any
existing law, regulation, order, determination or award of any governmental
authority or arbitrator, applicable to the party; and (2) violate or cause a
breach of the terms of the party’s governing documents or of any material
agreement that binds the party.
     8.2 General Warranties. Sprint warrants that (i) the Services will be
provided in a workmanlike manner and in accordance with the requirements of each
SOW, and (ii) Sprint will use an adequate number of personnel to perform the
Services and the personnel utilized by Sprint will possess suitable training,
education, experience and skill to perform the Services.
     8.3 Disclaimer of Warranties. EXCEPT AS OTHERWISE STATED IN SECTION 8 OF
THIS AGREEMENT OR EXCEPT FOR ANY EXPRESS WARRANTIES AGREED TO IN A STATEMENT OF
WORK OR ORDER, SPRINT MAKES NO WARRANTIES EXPRESS OR IMPLIED, IN CONNECTION WITH
ANY GOODS OR SERVICES PROVIDED TO RECEIVER UNDER THIS AGREEMENT.
9. Assignment
This Agreement is binding on, and inures to the benefit of, the parties and
their respective successors, legal representatives and permitted assigns in
accordance with this Section 9. Except as provided in Section 1.2, no assignment
of this Agreement or of any rights or obligations under this Agreement, in whole
or in part, may be made by either party without the prior written consent of the
other party, except that either party may assign its rights or delegate its
duties to a Controlled subsidiary of the party or to an entity under common
Control with the party, and that either party may assign this Agreement to a
successor entity that results from a merger, acquisition or sale of all or
substantially all of that party’s assets. Such a delegation does not relieve the
delegating party of its obligations under this Agreement. Any attempted
assignment without the required consent is void.
10. Limitations of Liability
     10.1 Direct Damages. Except for a Party’s indemnity obligations and except
for a party’s breach of its obligations under Section 4 (Confidentiality), each
party’s maximum liability for damages caused by its failure(s) to perform its
obligations under this Agreement is limited to: (A) proven direct damages for
claims arising out of personal injury or death, or damage to real or personal
property, caused by the party’s negligent or willful misconduct; or (B) proven
direct damages for all other claims arising out of this Agreement, not to exceed
in the aggregate (in the case of clause (B) only), in any 12 month period, the
greater of [*****] prior to the event giving rise to the claim. Clearwire’s
payment obligations, liability for early termination charges, and the parties’
indemnification obligations under this Agreement are excluded from this
provision.
     10.2 Consequential Damages. EXCEPT FOR A PARTY’S BREACH OF ITS OBLIGATIONS
UNDER SECTION 11 (INDEMNITY) AND SECTION 4 (CONFIDENTIALITY), NEITHER PARTY WILL
BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES FOR ANY CAUSE
OF ACTION, WHETHER IN CONTRACT OR TORT. CONSEQUENTIAL, INCIDENTAL, AND INDIRECT
DAMAGES INCLUDE, BUT ARE NOT LIMITED TO, LOST PROFITS, LOST REVENUES, AND LOSS
OF BUSINESS OPPORTUNITY, WHETHER OR NOT THE OTHER PARTY WAS AWARE OR SHOULD HAVE
BEEN AWARE OF THE POSSIBILITY OF THESE DAMAGES.
     10.3 Unauthorized Access/Hacking. Sprint is not responsible for
unauthorized third party access to, or alteration, theft or destruction of,
Clearwire’s data, programs or other information through accident, wrongful means
or any other cause while such information is stored on or transmitted across
Sprint network transmission facilities or Clearwire premise equipment, provided
Sprint has performed to the relevant network security service levels set forth
in any attachment or related statement of work.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
     10.4 Content. Sprint is not responsible or liable for the content of any
information transmitted, accessed or received by Clearwire through Sprint’s
provision of the Products and Services, excluding content originating from
Sprint.
11. Indemnification
     11.1 Mutual Indemnification for Personal Injury, Death or Damage to
Personal Property. Each party will indemnify and defend the other party, its
directors, officers, employees, agents and their successors against all third
party claims for damages, losses, liabilities or expenses, including reasonable
attorneys’ fees, arising from the performance of this Agreement and relating to
personal injury, death, or damage to tangible personal property that is alleged
to have resulted, in whole or in part, from the negligence or willful misconduct
of the indemnifying party or its subcontractors, directors, officers, employees
or authorized agents.
     11.2 Clearwire Indemnification.

  A.   Clearwire will indemnify and defend Sprint, Sprint’s directors, officers,
employees, agents and their successors, against all third party claims for
damages, losses, liabilities or expenses, including reasonable attorneys’ fees,
arising out of:

  (1)   Clearwire’s failure to obtain permits, licenses, or consents that
Clearwire is required to obtain to enable Sprint to provide the Products or
Services (e.g., landlord permissions or local construction licenses). This
provision does not include permits, licenses, or consents related to Sprint’s
general qualification to conduct business;     (2)   Clearwire’s breach of the
licensing requirements in the Software License section (Section 5.2);     (3)  
Clearwire’s failure to comply with any provision of the Use of Products and
Services section (Section 6.2 of Attachment A to this Agreement); or     (4)  
Sprint’s failure to pay any tax based on Clearwire’s claim of a legitimate
exemption under applicable law.

     11.3 Sprint Indemnification.

  A.   Sprint will indemnify and defend Clearwire, Clearwire’s directors,
officers, employees, agents and their successors, against all third party claims
for damages, losses, liabilities or expenses, including reasonable attorneys’
fees, arising out of:

  (1)   Sprint’s failure to obtain permits, licenses, or consents that Sprint is
expressly required pursuant to this Agreement or a mutually agreed upon written
statement of work, or are otherwise necessary for the continuance of Sprint’s
normal business operations, to obtain, to enable Sprint to provide the Products
or Services (e.g., landlord permissions or local construction licenses); or    
(2)   Sprint’s failure to pay any tax or fee required to be paid by Sprint under
this Agreement or applicable law.

  B.   In addition, Sprint will indemnify and defend Clearwire, Clearwire’s
directors, officers, employees, agents and their successors against third party
claims alleging that Services as provided infringe any third party United States
patent or copyright or contain misappropriated third party trade secrets.
Sprint’s obligations under this section will be reduced, but only to the extent
that the infringement or violation is caused by (i) Sprint’s implementation of
specifications that were provided or requested by Clearwire and such
infringement or violation would not have occurred but for Sprint’s
implementation of such specifications, or (ii) Clearwire’s continued use of
infringing Services after Sprint provides reasonable notice to Clearwire of the
infringement and provides to Clearwire non-infringing substitute Services of
substantially the same functionality and quality or, if Sprint does not have a
commercially reasonable substitute available, has allowed Clearwire to terminate
without any early termination liability. For any third party claim that Sprint
receives, or to minimize the potential for a claim, Sprint may, at its option
and expense, either:

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008



  (1)   procure the right for Clearwire to continue using the Services;     (2)
  replace or modify the Services with comparable Services, without material
impact on the features, functionality or pricing of the Products or Services and
without material impact on Sprint’s ability to meet the SLA for the Products and
Services; or, if the remedies stated in clauses (1) and (2) above are not
available on commercially reasonable terms,     (3)   terminate the Services
with as much prior notice as possible to Clearwire under the circumstances
(without the imposition of any early termination penalties on Clearwire) and
refund to Clearwire any amounts prepaid by Clearwire under this Agreement for
Services or Products not rendered. Sprint will refund Clearwire a prorata
portion of nonrecurring charges paid, if any, based on the number of months
remaining in the Initial Term or initial minimum Order Term, as applicable, at
the time of termination.

     11.4 Rights of Indemnified Party. To be indemnified, the party seeking
indemnification must (i) give the other party timely written notice of the claim
(unless the other party already has notice of the claim), (ii) give the
indemnifying party full and complete authority, information and assistance for
the claim’s defense and settlement, and (iii) not, by any act, admission or
acknowledgement, materially prejudice the indemnifying party’s ability to
satisfactorily defend or settle the claim. The indemnifying party will retain
the right, at its option, to settle or defend the claim, at its own expense and
with its own counsel. The indemnified party will have the right, at its option,
to participate in the settlement or defense of the claim, with its own counsel
and at its own expense, but the indemnifying party will retain sole control of
the claim’s settlement or defense.
     11.5 Exclusive Remedies. The provisions of this Indemnification section
state the entire liability and obligations of the indemnifying party and any of
its Controlled Affiliates or licensors, and the exclusive remedy of the
indemnified party, with respect to any of the claims identified in this section.
12. Compliance with Laws
Sprint and Clearwire must each comply with the provisions of all applicable
federal, state, and local laws, ordinances, regulations and codes (including
procurement of required permits or certificates) in fulfillment of their
obligations under this Agreement.
13. Mutual Cooperation
     13.1 Account Management. Each party will assign at least one dedicated
account manager to serve as the primary point of contact for overall account
management, including but not limited to, coordinating orders, attending
meetings, conducting account review, providing reports as needed and managing
dispute resolution.
     13.2 Cooperation in Performance. The parties and their respective
subsidiaries, affiliates, subcontractors and consultants providing or receiving
services under this Agreement must cooperate with each other in connection with
the performance of the Services under this Agreement, including producing on a
timely basis all Confidential Information that is reasonably requested with
respect to the performance of Services and the transition of Services at the end
of the term of this Agreement, except that the cooperation must not unreasonably
disrupt the normal operations of the parties and their respective subsidiaries
and affiliates.
     13.3 Records Audits.
     A. Each party will permit the other party reasonable access, upon
reasonable advance notice, to relevant books, records, accountants, accountants’
work papers, personnel and facilities for the purpose of testing and
verification of the effectiveness of controls with respect to the Services as is
reasonably necessary to enable the management of each party to comply with their
obligations, if any, under §404 of the Sarbanes Oxley Act of 2002 and the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
(collectively, “SOX §404”) and to enable a party’s independent public accounting
firm
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
to attest to and report on the assessment of the management of that party in
accordance with SOX §404 and Auditing Standard No.2, as adopted by the Public
Company Accounting Oversight Board (“Auditing Standard No. 2”), or as required
by Clearwire’s external auditors. In lieu of providing such access, each party
may, in their sole discretion, instead furnish the other party with the most
recent type II SAS 70 report, if available and dated within the preceding two
year period. Neither party is required to furnish the other party access to any
information other than information that relates specifically to the Services.
B. Without limiting the generality of, and in order to give effect to, the
foregoing provisions of Section 13.3.A:
(1) the Parties will cooperate to identify the significant processes of each
party for purposes of Auditing Standard No. 2 and used by the other party in
connection with the provision of the Services under this Agreement;
(2) each party will develop and maintain comprehensive procedures to adequately
test, evaluate and document the design and effectiveness of its controls over
its significant processes;
(3) in the event any deficiencies are found as a result of the testing, each
will cooperate in good faith to develop and implement commercially reasonable
action plans and timetables to remedy such deficiencies and/or implement
adequate compensating controls; and
(4) in connection with providing the access contemplated by Section 13.3.A, both
parties will cooperate and assist the other party’s auditors in performing any
process walkthroughs and process testing that such auditor may reasonably
request of the significant processes.
     13.4 Clearwire will not misuse Sprint Services or knowingly permit its
authorized users or customers to misuse Sprint Services: (A) for libel, slander,
invasion of privacy, infringement of copyright, and invasion or unauthorized
alteration of private records or data or any other unlawful purpose; (B) for
infringement of patents arising from the use of equipment, hardware or software
not provided by Sprint; or (C) to transmit or upload information to the Sprint
network that contains viruses, worms, or other destructive media or other
unlawful content. Clearwire shall, upon written notice or otherwise becoming
aware that one of its authorized users or customers is misusing Sprint Services
in violation of this Subsection 13.4, use commercially reasonable efforts to
promptly end the misuse. If damage to Sprint’s network or other assets is
occurring or imminent as a result of the misuse, Sprint may take reasonable
steps to protect its assets, including restricting or suspending the affected
Services until the problem is cured. However, Clearwire is not in breach of this
Agreement if Clearwire is reasonably diligently pursuing steps to prevent or
otherwise end the misuse.
14. Permits
Unless otherwise specifically provided for in this Agreement, both parties must
obtain and keep in full force and effect, at its expense, any permits, licenses,
consents, approvals and authorizations from governmental agencies and other
third parties (“Permits”) necessary for and incident to their respective
performance and completion of the Services, including Permits related to a
party’s facilities and the conduct of its business.
15. Trademarks, Tradenames and Other Intellectual Property
Nothing in this Agreement or any Order gives authority to one party to use the
name, trademarks, service marks, trade names, domain names, carrier
identification code or links to the website of the other party or its affiliates
for any purpose whatsoever. Nothing in this Agreement or any Order or SOW will
be deemed to grant to either party any right or license under any intellectual
property of the other party unless the right or license is expressly granted
herein or therein. If a conflict exists between any provision relating to
intellectual property in this Agreement and the parties’ separate Intellectual
Property Agreement, the Intellectual Property Agreement will control.
16. Termination
     16.1 Termination for Breach.
     A. Either party may terminate or cancel any Order for a material breach or
default of any of the
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
terms, conditions or covenants of this Agreement or such Order or SOW by the
other party, except that the termination or cancellation may be made only after
(a) the breaching party has failed to cure the breach within 30 days after
having been given written notice thereof, provided that if such cure cannot be
effected in such thirty days period, then the breaching party shall have such
longer period as is reasonably necessary to cure, provided that the party is
diligently pursuing the cure, (such period, “Cure Period”); and (b) the
non-breaching party has given 10 days written notice of termination to the
breaching party after the expiration of the Cure Period.
     B. Notwithstanding the foregoing, Sprint reserves the right to immediately
suspend the affected Services if Clearwire has breached the provisions in this
Agreement relating to the Acceptable Use Policy, Confidentiality, or use of
Sprint or its affiliates’ name or marks, if (a) breach of such provisions
materially impairs Sprint’s network or causes damages to Sprint, and (b) Sprint
has given Clearwire concurrent written notice of the breach and the opportunity
to cure the breach within a reasonable period following such written notice
before taking any steps to terminate the affected Services or, if a substantial
portion of the Services are affected, the Agreement.
     16.2 Termination for Convenience. Clearwire may terminate this Agreement or
any Order or SOW during the Term of this Agreement for convenience on at least
120 days prior written notice to Sprint or other mutually agreed upon time
period. If Clearwire terminates the Agreement or any Order or SOW under this
subsection before the end of the Initial Term in the case of the Agreement, or
the initial term of the Order or SOW, Clearwire must reimburse Sprint for all
early termination liabilities as set forth in the applicable attachment to this
Agreement as well as any reasonable third party costs incurred by Sprint in the
provisioning of the Services under that Order or SOW. Unless expressly stated
otherwise (e.g., special construction or other special customer arrangement),
circuits terminated during a Renewal Term of any Order or SOW will not incur
early termination liabilities if that circuit has been installed for the minimum
individual Order Term.
17. Amendment; Waiver
This Agreement may be amended or supplemented at any time only by written
instrument duly executed by authorized representatives of each party hereto. No
term or condition of this Agreement may be waived unless such waiver is by a
written instrument signed by an authorized representative of the party waiving
the term or condition. The waiver of any provision is effective only in the
specific instance and for the particular purpose for which it was given. No
failure to exercise and no delay in exercising, any right or power under this
Agreement will operate as a waiver thereof.
18. Severability
Where any provision of this Agreement is declared invalid, illegal, void or
unenforceable, or any changes or modifications are required by regulatory or
judicial action, and any such invalid, illegal, void or unenforceable provision,
or such change or modification, substantially affects any material obligation of
a party hereto, the remaining provisions of this Agreement will remain in effect
and the parties must mutually agree on a course of action with respect to the
invalid provision or the change or modification to the end that the purposes and
intent of this Agreement are carried out.
19. Survival of Obligations
The provisions in the Agreement relating to Confidential Information,
Indemnification, Dispute Resolution, Termination, Payment and Billing,
Limitation of Liability, Warranties, and Trademarks, Tradenames and Other
Intellectual Property survive any termination, cancellation or expiration of
this Agreement.
20. Applicable Law
This Agreement is governed, construed and enforced in accordance with the
internal laws of the State of New York, without regard to its conflict of law
principles.
21. No Unreasonable Delay or Withholding
Where agreement, approval, acceptance, consent or similar action by Clearwire or
Sprint is required, the action must not be unreasonably delayed or unreasonably
withheld.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
22. Third Party Beneficiary Rights
With the exception of the parties to this Agreement, there exists no right of
any person to claim a beneficial interest in this Agreement or any rights
occurring by virtue of this Agreement.
23. Definitions
     23.1 “Affiliate” means, with respect to any Person, any other Person
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with that Person.
     23.2 “Competitor of Sprint” means any of the following (including any
Controlled Affiliate of the following and any successor (whether by merger,
operation of law or otherwise) to any of the following or any of their
Controlled Affiliates): AT&T Inc., Verizon Communications Inc., and Verizon
Wireless.
     23.3 “Control” (including the correlative terms “controlling”, “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a legal entity, whether through the ownership of voting securities,
by contract or otherwise.
     23.4 “Controlled Affiliate” of a Person means:
(i) each direct or indirect Subsidiary of that Person and of that Person’s
parent company,
(ii) any Affiliate of the Person that the Person (or its parent) can directly or
indirectly unilaterally cause to take or refrain from taking any of the actions
required, prohibited or otherwise restricted by this Agreement; and
(iii) such Person’s parent.
     23.5 “Commencement Date” is the first day of the first bill cycle in which
Sprint bills monthly recurring charges or usage charges. Unless defined
otherwise in this Agreement, the Term begins on the Commencement Date.
     23.6 “Domestic” for wireline data Services means the 48 contiguous states
of the United States and the District of Columbia, unless otherwise defined for
a particular Product or Service in the applicable Tariffs, Schedules, or
Product-specific Terms. “Domestic” as used for voice Services includes Hawaii,
Alaska, the Virgin Islands, Guam and Puerto Rico.
     23.7 “Effective Date” is the date the last party signs this Agreement.
     23.8 [*****].
     23.9 [*****].
     23.10 [*****].
     23.11 [*****].
     23.12 “Clearwire Regional Data Centers” refers to the regional distribution
centers through out the United States that are used to consolidate traffic and
provide WiMAX services to multiple market level NWSC’s.
     23.13 “Order” or “Purchase Order” means a written, electronic or verbal
order, or purchase order, submitted or confirmed by Clearwire and accepted by
Sprint, which identifies specific Products and Services, and the quantity
ordered. Verbal Orders are deemed confirmed upon Clearwire’s written
acknowledgement, or use, of Products or Services. “Order Term” is the term
designated for an individual Order.
     23.14 “Parent” means, with respect to Sprint, Sprint Nextel Corporation;
with respect to Clearwire, Clearwire, Inc.; and, in each case, any successor
(whether by merger, operation of law or otherwise) thereto.
     23.15 “Person” means any individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity or governmental authority.
     23.16 “Product(s)” includes equipment, hardware, software, cabling or other
materials sold or leased to Clearwire by or through Sprint as a separate item
from, or bundled with, a Service.
     23.17 “Product-specific Terms” refers to separate descriptions, terms and
conditions for certain
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
non-regulated Products and Services. Product-specific Terms are incorporated
into this Agreement as of the Effective Date. Product-specific Terms are not
otherwise subject to change during the Term.
     23.18 “Schedule(s)” are the terms and conditions governing Sprint’s
provision of certain Domestic and international interexchange Services that were
detariffed by order of the Federal Communications Commission (“FCC”). Schedules
are subject to change during the Term under the rules and authority of the FCC.
Schedules are posted on the Rates and Conditions Website.
     23.19 “Service(s)” means wireline and wireless business communications
services, including basic or telecommunications services, information or other
enhanced services, and non-regulated professional services provided to Clearwire
by or through Sprint under this Agreement, excluding Products.
     23.20 “Sprint Regional Data Centers” refers to 12 logical (8 physical)
regional distribution centers through out the United States that are used to
consolidate traffic and provide services to Sprint customers.
     23.21 “Subsidiary” means with respect to any Person, any other Person of
which the Person (either alone or through or together with any other Subsidiary
of the Person) owns directly or indirectly a majority of the stock or other
equity interests of the holders of which are generally entitled to vote for the
election or the board of directors or other governing body of the corporation or
other legal entity. Notwithstanding the foregoing, for purposes of this
Agreement, Clearwire will not be considered a Subsidiary of Sprint.
     23.22 “Tariffs” means the Sprint competitive LEC or intrastate
interexchange carrier tariffs on record with the FCC or state regulatory
authorities having jurisdiction over those Services. Tariffs are subject to
change during the Term under the rules and authority of the relevant regulatory
bodies. If, during the Term, Sprint entirely withdraws any Tariff that applies
to Services in this Agreement, the Tariff terms and conditions then in effect
will continue to apply to this Agreement. Tariffs are posted on the Rates and
Conditions Website.
     23.23 “Clearwire WiMAX Service Center” or “NWSC” refers to each NWSC per
market that is used by Clearwire to provide WiMAX service to customers in the
served market.
24. Intentionally Omitted.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
25. Entire Agreement
This Agreement represents the entire understanding between the parties with the
respect to the provision and receipt of the Services, and the provisions hereof
and thereof cancel and supersede all prior agreements or understandings, whether
written or oral, with respect to the Services. Pre-printed or similar terms and
conditions appearing in any purchase order will have no force and effect. This
Agreement is deemed to include all of the related Orders or Statements of Work
arising under this Agreement, each of which is incorporated herein as if an
original part of this writing.



         
 
  CLEARWIRE COMMUNICATIONS LLC


   
 
       
 
       
By:
  /s/ Hope Cochran    
 
       
 
  Authorized Signature    
 
       
Date:


  November 28, 2008    
Name and Title:
  Hope Cochran
Senior Vice President, Finance and Treasurer    

         
(please type or print)
       
 
       
 
       
Address:
  4400 Carillon Point    
 
  Kirkland, WA 98033    
 
  Fax: (425) 216-7776    

         
 
  SPRINT SOLUTIONS, INC.    
 
        as contracting agent on behalf of the applicable Sprint affiliated
entities providing the Products and Services    
 
       
By:
  /s/ Keith O. Cowan    
 
       
 
  Authorized Signature    
 
       
Date:
  November 28, 2008    
 
       
Name and Title:
  Keith O. Cowan
Vice President    

         
(please type or print)
       
 
       
Address:
  6200 Sprint Parkway    
 
  Overland Park, KS 66251    
 
  Fax: (913) 523-8888    



SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT A
INTEREXCHANGE SERVICES PRICING

1.   GENERAL

  1.1   Applicability. This Agreement contains general provisions that apply to
all Sprint wireline and professional Products and Services that Clearwire is
purchasing under this Agreement. Capitalized terms are defined in this Agreement
or in the applicable Tariffs, Schedules or Product-specific Terms.     1.2  
Rates and Conditions Website. Clearwire’s use of Sprint Products or Services is
also governed by the applicable Tariffs or Schedules posted at
http://www.sprint.com/ratesandconditions (the “Rates and Conditions Website”),
and the applicable Product and Service annexes posted on the Rates and
Conditions Website, provided that if there is a conflict or inconsistency
between the terms and conditions of the Rates and Conditions Website and this
Agreement, the terms and conditions of this Agreement will control with respect
to each conflict.

2.   CHARGES

  2.1   Orders

  A.   Rates. During the Term, Clearwire will pay Sprint the rates and charges
for Products or Services as set forth in this Attachment.     B.   Issuance and
Acceptance. Only persons authorized by Clearwire will issue Orders under the
Agreement. Sprint may accept an Order by (1) signing and returning a copy of the
Order to Clearwire; (2) delivering any of the Products or Services ordered;
(3) informing Clearwire of the commencement of performance; or (4) returning an
acknowledgment of the Order to Clearwire.     C.   Cancellation or Rejection.
Clearwire may cancel an Order at any time before Sprint ships the Order or
begins performance, but Clearwire must pay any actual costs incurred by Sprint
due to Clearwire’s cancellation. Sprint may reject an Order because of limited
availability of the Product or Service ordered or Clearwire’s negative payment
history. In the case of limited availability, Sprint will offer Clearwire an
alternative, if available, at no additional cost. Sprint will notify Clearwire
of rejected or canceled Orders, and shall provide Clearwire with forecasts, if
available, to allow Clearwire to plan around instances of limited availability.
    D.   Clearwire Purchase Orders. Clearwire purchase orders are binding only
upon acceptance in writing by Sprint. Except in the case of a Special Customer
Arrangement Form, the terms and conditions in any Clearwire-issued purchase
order accepted by Sprint will have no force or effect other than to denote
quantity, the Products or Services purchased, delivery destinations, requested
delivery dates and any other information required by this Agreement.

  2.2   Fixed Rates and Percentage Discounts. The rates and discounts identified
in the pricing Attachments will be reviewed and reassessed on [*****] basis,
[*****] (unless stated otherwise in the applicable Attachment). Rates and
charges not fixed in this Agreement will be based on then-current Schedules,
Tariffs, or price lists at the time of purchase.     2.3   Rate Adjustments.
Sprint may impose on Clearwire additional regulatory fees, administrative
charges, and charges or surcharges for the costs Sprint incurs in complying with
governmental programs, but such additional charges will be no greater than what
Sprint is charging similarly situated business customers (excluding public
sector or wholesale customers). Sprint will not add any new fees unique to
Clearwire and any additional fees will be no more than the lowest fees Sprint
charges to similarly situated customers. These charges include, but are not
limited to, state and federal Carrier Universal Service Charges, Compensation to
Payphone Sprints, Telephone Relay Service, or Gross Receipts surcharges. The
amount of the fees and charges imposed may vary. Sprint may impose additional
charges or surcharges to recover amounts Sprint is charged for terminating or
originating a call to other wireless carriers such as international mobile
termination charges, and to recover increased access costs imposed on Sprint as
a result of Clearwire’s specific traffic patterns, network configuration or
routing protocol. Clearwire will have the right to terminate this Agreement
without early termination liability if Sprint imposes any additional, material
fees, charges or surcharges on Clearwire under this Section 2.3.

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008

  2.4   Taxes

  A.   Taxes Not Included. Sprint’s rates and charges for Products and Services
do not include taxes. Clearwire will pay all applicable taxes of which Sprint
notifies Clearwire, including, but not limited to, sales, use, gross receipts,
excise, VAT, property, transaction, or other local, state or national taxes or
charges imposed on, or based upon, the provision, sale or use of Products or
Services.     B.   Withholding Taxes. Notwithstanding any other provision of
this Agreement, if a jurisdiction in which Clearwire conducts business requires
Clearwire to deduct or withhold separate taxes from any amount due to Sprint,
Clearwire must notify Sprint in writing. Sprint will then increase the gross
amount of Clearwire’s invoice so that, after Clearwire’s deduction or
withholding for taxes, the net amount paid to Sprint will not be less than the
amount Sprint would have received without the required deduction or withholding.
    C.   Exclusions. Clearwire will not be responsible for payment of:

  (1)   Sprint’s direct income taxes and employment taxes; and     (2)   any
other tax to the extent that Clearwire demonstrates a legitimate exemption under
applicable law.

  2.5   [*****].

3.   BILLING AND PAYMENT

  3.1   Invoicing

  A.   Commencement of Invoicing. Sprint may begin invoicing Clearwire in full
for non-recurring and recurring charges on the date the Products or Services are
installed and made available and confirmed to be accepted by Clearwire under
Section D below.     B.   Delays. If Sprint cannot install or make available the
Product or Service by the delivery date specified in the Order due to a
Clearwire-caused delay, Sprint may bill Clearwire as of the delivery date
specified in the Order or, if no date is specified, any time 30 days or more
after the Effective Date.     C.   Timing. In general, for recurring Services,
Sprint bills fixed Service charges in advance and usage-based charges in
arrears.     D.   Clearwire will have five (5) business days after the time the
Services are made available to Clearwire for testing to accept or reject
Services in writing (unless a longer warranty period is expressly stated). After
five business days, the Services will be deemed accepted if no rejection notice
has been received by Sprint. If a Service is rejected, Clearwire must provide
written reasons for the rejection and Sprint will have at least 30 days to cure
the problem. Clearwire will have another five (5) business days to accept or
reject any repaired Service. Clearwire will not unreasonably reject a Service.
If Clearwire has rejected Services twice, as provided in this paragraph,
Clearwire may terminate the Order for such Services without any early
termination liability.

  3.2   Payment Terms. Payment terms are net 30 days from the date of invoice
receipt for all undisputed charges. If Clearwire fails to make such payment
within 15 days of receiving Sprint’s written notice of nonpayment, Clearwire
will pay Sprint the lesser of a 1.5% monthly fee or up to the maximum allowed by
law on all undisputed past due invoices. In addition, after 20 days notice to
Clearwire, Sprint may take other action to compel payment of past due amounts,
including suspension or termination of Services, unless prohibited by an
applicable Tariff, state law or regulation. Clearwire may not offset credits
owed to Clearwire on one account against payments due on the same or another
account without Sprint’s written consent. Sprint’s acceptance of late or partial
payments is not a waiver of its right to collect the full amount due.
Clearwire’s payment obligations include late charges and third party collection
costs incurred by Sprint, including, but not limited to, reasonable attorneys’
fees, if Clearwire fails to cure its breach of these payment terms.
Notwithstanding the foregoing, Sprint acknowledges that any suspension or
termination of Services would cause significant business interruption to
Clearwire and thus Sprint agrees to make commercially reasonable efforts to
resolve any such non-payment of undisputed past due amounts prior to any
suspension or termination of Services.     3.3   Billing Errors. If Sprint fails
to bill for a Domestic service due to errors made by Sprint in their billing
systems or processes, once the error is discovered, Clearwire is only obligated
to pay for up to 180 days in arrears.     3.4   Disputed Charges. If Clearwire
disputes a charge in good faith, Clearwire may withhold payment of that charge
if Clearwire (A) makes timely payment of all undisputed charges; and (B) within
30 days of the due

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008

      date, provides Sprint with a written explanation of Clearwire’s reasons
for disputing the charge. Clearwire must cooperate with Sprint to resolve
promptly any disputed charge. If Sprint determines, in good faith, that the
disputed charge is valid, Sprint will notify Clearwire and, within 5 business
days of receiving notice, Clearwire must pay the charge or invoke the dispute
resolution process in Section 5 of this Agreement. If Sprint determines, in good
faith, that the disputed charge is invalid, Sprint will credit Clearwire for the
invalid charge promptly but no later than two bill cycles.     3.5   Repayment
of Credits or Waived Charges. If Sprint terminates a Service or the Agreement
due to Clearwire’s material breach, or Clearwire terminates a Service or the
Agreement before the end of any applicable Order Term or minimum service term
(unless due to Sprint’s material breach or other events giving rise to
Clearwire’s right to terminate this Agreement), Clearwire will repay Sprint a
pro rata portion of any credits issued or charges waived, based upon the number
of months remaining in the Order Term or minimum service term at the time of
termination. This provision does not apply to service level credits issued for
Service outages.     3.6   Records. Sprint must maintain complete and accurate
records to substantiate Sprint’s charges billed under this Agreement. Unless
otherwise specified in a Order, Sprint will retain such records for a period at
least as long as the period for which Sprint maintains comparable records for
its own account, which period must be at least as long as may be required by
law. Clearwire and its authorized agents, subject to obligations of
confidentiality as set forth in this Agreement or as otherwise provided by law,
will be allowed access to the records on prior written request during normal
business hours during the term of this Agreement and during the respective
periods in that Sprint is required to maintain the records. Access to the
records will be made at the location where the records are normally maintained.

4.   CREDIT APPROVAL. If during the Term, Clearwire’s financial circumstance or
payment history becomes reasonably unacceptable to Sprint, then Sprint may
require adequate assurance of future payment as a condition of accepting new
orders.   5.   EQUIPMENT AND SOFTWARE

  5.1   Third-Party Equipment or Software. Clearwire is responsible for any
items not provided by Sprint (including, but not limited to, equipment or
software) that impair Product or Service quality. Upon notice from Sprint of an
impairment, with supporting data, Clearwire promptly will attempt to cure the
problem. Clearwire will continue to pay Sprint for Products and Services during
such impairment or related suspension. If the impairment interferes with the use
of Sprint’s network by Sprint or third parties, Sprint, in its reasonable
discretion, may suspend or disconnect the affected Products and Services without
advance notice to Clearwire, although Sprint will provide advance notice where
practical. At Clearwire’s request, Sprint will troubleshoot the impairment at a
mutually agreed upon discounted rate off Sprint’s then current rate Sprint is
not liable if a commercially reasonable change in Products or Services causes
equipment or software not provided by Sprint to become obsolete, require
alteration, or perform at lower levels.     5.2   Software License

  A.   Licensing Requirements. Where software is provided with a Product or
Service, Clearwire is granted a non-exclusive and non-transferable license or
sublicense to use the software, including any related documentation, solely to
enable Clearwire to use the Products and Services in accordance with the
applicable licensing requirements, provided, however, that the license or
sublicense is transferable as part of an assignment of this Agreement that is
permitted under Section 9 of the Agreement. Software licensing terms and
conditions of Sprint’s software vendors are provided by Sprint or posted at
www.sprint.com/ratesandconditions or otherwise provided to Clearwire through
click or shrinkwrap agreements. Sprint may suspend, block or terminate
Clearwire’s use of any software if Clearwire fails to comply with any applicable
licensing requirement but only after notice and a reasonable opportunity to cure
the failure to comply with the license terms.

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008

  B.   Prohibitions. Clearwire is not granted any right to use any software on
behalf of third parties or for time share or service bureau activities. No
rights are granted to source code and Clearwire agrees not to reverse engineer,
decompile, modify or enhance any software.

  5.3   Title to Software or Equipment. Sprint or its suppliers retain title and
property rights to Sprint-provided software and equipment (excluding Products
sold to Clearwire under this Agreement). Upon termination or expiration of this
Agreement or the applicable Service, but subject to all Clearwire rights to
acquire the license and equipment set forth herein or in the Agreement, any
applicable software license will terminate and Clearwire will surrender and
immediately return the Sprint-provided equipment and software to Sprint.

6.   CLEARWIRE RESPONSIBILITIES

  6.1   Installation. Clearwire will reasonably cooperate with Sprint or
Sprint’s agents, and Sprint will reasonably cooperate with Clearwire and
Clearwire’s agents, to enable Sprint or its agents to install the Products and
Services. Clearwire is responsible for damage to Sprint-owned Products and
Services located on Clearwire premises, excluding reasonable wear and tear or
damage caused by Sprint.     6.2   Use of Products and Services

  A.   Acceptable Use Policy. If Clearwire purchases Products or Services,
Clearwire must conform to the acceptable use policy posted at
http://www.sprint.com/legal/agreement.html, as reasonably amended from time to
time by Sprint.     B.   Abuse and Fraud. Clearwire will not use Products or
Services: (1) for fraudulent, unlawful or destructive purposes, including, but
not limited to, unauthorized or attempted unauthorized access to, or alteration,
abuse or destruction of, information; or (2) in any manner that causes
interference with Sprint’s or another’s use of the Sprint network. Clearwire
will cooperate promptly with Sprint to prevent third parties from gaining
unauthorized access to the Products and Services via Clearwire’s facilities.    
C.   Resale. Clearwire may not resell Sprint’s wireless Products and Services.
Clearwire may not resell long distance (interexchange) wireline Products and
Services unless specifically set forth in a separate Sprint wholesale agreement.
    D.   Traffic Pumping/Access Stimulation. If Clearwire’s traffic patterns,
routing protocols or network configuration generate access costs to Sprint that
meet or exceed the revenues received from Clearwire, Sprint reserves the right,
upon notice to Clearwire, to renegotiate in good faith the price for such
service.     E.   Agent Designation. For Services Sprint provides to Clearwire
in countries outside the United States, and as required by: (1) law;
(2) regulation; (3) other service providers; or (4) the terms of this Agreement,
Clearwire appoints Sprint as Clearwire’s agent during the Term for the limited
purpose of procuring, ordering, leasing or purchasing products and services
necessary for providing the Products and Services, including, but not limited
to, local access and customer premise equipment necessary for the provision of
the Products and Services.

7.   ORDER TERMS FOR WIRELINE PRODUCTS AND SERVICES

  7.1   Calculation of Early Order Term Termination Liability. Certain wireline
Products and Services may be priced based on a minimum Order Term, which may be
identified as an “Order Term,” “Access Term Plan,” or similar language, as
listed in the applicable pricing Attachment. If Clearwire terminates an Order in
whole or in part, before expiration of the Order Term (unless due to Sprint’s
material failure or other events giving rise to Clearwire’s right to terminate
this Agreement), or if Sprint terminates an Order under a termination right
provided to Sprint under this Agreement or as a result of Clearwire’s material
breach of this Agreement, then Clearwire will pay the following early
termination charges, which represent Sprint’s reasonable liquidated damages and
not a penalty:

  A.   Access Orders. A lump sum equal to (a) the applicable monthly charges for
any DS3 or greater dedicated access or any level of Ethernet access, multiplied
by the number of months remaining in the Order Term, plus (b) a pro rata amount
of any waived installation charges, based on the number of months remaining in
the applicable minimum Order Term;     B.   General Liability. A lump sum equal
to (a) the applicable monthly charges for the Service multiplied by the number
of months remaining in the first year of the Initial Term, plus (b) 35% of the
applicable monthly charges multiplied by the number of months remaining in the
Initial Term after the first year,

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008

      plus (c) a pro rata amount of any waived installation charges, based on
the number of months remaining in the applicable minimum Order Term, less
(d) amounts paid, if any, for early termination of either Ethernet or DS3 or
greater bandwidth access under subsection (A) above; and     C.   Third Party
Liability. Any liabilities imposed on Sprint by third parties, such as a Local
Exchange Carrier (“LEC”) or PTT, as a result of Clearwire’s early termination.  
  D.   Waiver of Order Term Liabilities. Upon prior approval of Sprint,
Clearwire will not be liable for the early termination charges in the
Calculation of Early Order Term Termination Liability section above, if
Clearwire orders another Service of the same or greater monthly price with an
Order Term no less than the remaining months in the initial Order Term (or one
year, whichever is greater) at the same time Clearwire provides Sprint with the
termination notice. Such approval will be in Sprint’s reasonable discretion and
based upon financial and other business considerations.

  7.2   Disconnect Notice

  A.   Notice Requirement. For Domestic Services, Sprint will have up to 30 days
to complete disconnection. For non-Domestic Services, Sprint may require a
longer period to complete disconnection, and Clearwire will be responsible for
charges through the last to occur of the 60th day after Sprint received the
disconnect notice, or the date Clearwire stops using the Services. Where
Clearwire is upgrading to a larger circuit at the same site, disconnection of
the initial circuit will be immediate.     B.   Forms Required. For written
notice of disconnect to be effective, Clearwire must provide information
necessary for Sprint to complete the disconnect. Failure to provide required
disconnect information may result in Sprint’s revocation of connecting facility
assignments from Sprint to the LEC and Clearwire will be liable for any
resulting charges imposed on Sprint by the LEC.

8.   MISCELLANEOUS

  8.1   Notice. Notices required under this Agreement must be submitted in
writing to the party’s address for notice listed in this Agreement or an Order
and, in the case of a dispute, notices also must be sent to:

         
 
  Sprint:   Clearwire:
 
  Attn: Vice President Law Dept.   Attn: General Counsel
 
  — Marketing & Sales   4400 Carillon Point
 
  KSOPHT0101-Z2525   Kirkland, WA 98033
 
  6391 Sprint Parkway   Fax: (425) 216-7776
 
  Overland Park, KS 66251-2525    

  8.2   URLs and Successor URLs. References to Uniform Resource Locators (URLs)
in this Agreement include any successor URLs designated by Sprint.

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008



ATTACHMENT A-1
IP NETWORK TRANSPORT SERVICES
1. General. Sprint will, subject to available capacity, provide Clearwire with
IP transport services, including but not limited to Dedicated Internet Access
and, Global MPLS VPN, between Clearwire’s Wireless Service Centers and Regional
Data Centers. The pricing described below will be [*****].
     1.1 Global MPLS VPN Pricing.
     A. Sprint will charge a monthly recurring per port price based on [*****]
unless the parties agree otherwise in writing.
     B. [*****].
     1.2 VoIP Pricing.
     A. Sprint will charge a monthly recurring per port price and/or usage-based
charges based on [*****] unless the parties agree otherwise in writing.
     B. [*****].
     1.3 [*****].
     1.4 [*****].
          (iiii) Transfer part of its traffic or projected growth to other
carriers.
4. Data Center Transport. If Clearwire is offered better per port pricing or per
Mbps pricing from another carrier for data center transport, Clearwire may
notify Sprint in writing and Sprint will have an opportunity to match such
pricing. If Sprint elects not to match the pricing within 30 days of receiving
Clearwire’s written certification of a bona fide offer from a competitor,
Clearwire may bring IP transport from the other carrier into the Sprint data
center facilities where Clearwire may be collocated, subject to restrictions, if
any, in Sprint’s agreement with the lessor of the data center.
5. Dedicated Internet Access GigE Sites.
Each Order for Dedicated Internet Access GigE port(s) is subject to preapproval
by Sprint through a Special Customer Arrangement (“SCA”). The listings below
represent site availability as of September 29, 2008. Customer should consult
its account team for the most current site listing and availability.

                      Sprint POP or IP node sites — DIA GIGE   TOC   Address  
City   State   Zip   GIGE Lead Time & Notes

[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT A TO ATTACHMENT A-1
IP ADDRESSES
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT B TO ATTACHMENT A-1
XOHM INVENTORY — HYBRID MPLS/DIA PORTS FOR CONVERSION
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT A-2
DATA CENTER COLLOCATION

1.   Data Center Collocation. Sprint will, subject to capacity, provide
Clearwire with rack space in existing Sprint-owned or Sprint-leased data
centers, subject to any subleasing consents or restrictions, if any, in Sprint’s
agreement with the lessor and available space at the data center location which
will not impact Sprint’s ability to operate, maintain and grow its networks.  
2.   Pricing. The monthly recurring charges for rack space, will be the [*****]
or if applicable, [*****] as described in Section 2.5 of the Agreement, of such
space, based on the percentage of space required by the Clearwire equipment, and
using the design diagrams and specifications provided by Clearwire as approved
by Sprint and/or the data center lessor, as may be required, unless the parties
agree otherwise in writing. Unless expressly stated otherwise, data center
pricing in this Attachment does not include additional collocation services,
such as security access, monitoring, power, IP transport or additional
incremental improvements Clearwire may request in order to collocate in the data
center. Examples include, but are not limited to cages, power meters, equipment
setup, wiring, duct work, etc.   3.   Other Terms and Conditions.

  3.1   Security. Sprint will use commercially reasonable efforts to provide
Clearwire with unescorted access 24x7, subject to any reasonable security
restrictions or policies, as provided in writing to Clearwire by Sprint, as well
as any restrictions in an applicable lease agreement. If Clearwire is accessing
any Sprint facilities, network, equipment or systems, Clearwire must comply with
Sprint’s security restrictions, which may include, but are not limited to,
requirements relating to personnel background checks, IT policies,
Vendor/Partner Security Standards, physical security requirements, and the Core
Site Access Requirements (“Site Access Requirements”), which is attached as
Exhibit C to Attachment C-1, as amended.     3.2   Insurance. Clearwire will be
required to maintain specified insurance coverages as described in the
Facilities and Services Annex, which is attached to this Agreement.     3.3  
Building Installations. Sprint and Clearwire will cooperate in good faith to
evaluate to what extent Clearwire may be granted rights to install antennae,
generators or other equipment on the exterior of each data center in which
Clearwire is collocated. Such rights may be limited by Sprint lease agreements,
structural constraints, aesthetic, environmental or regulatory constraints and
availability of space.     3.4   Technical Standards. Any Clearwire equipment to
be collocated in a data center must comply with Sprint’s technical standards,
which Sprint will provide in writing. To the extent Clearwire equipment does not
comply with Sprint’s standards, the parties will cooperate in good faith to
assess the impacts to the integrity of the data center facility and whether the
equipment complies with other relevant standards.     3.5   The collocation
services described in this Attachment are subject to the terms and conditions in
the Facilities and Services Annex (Attachment C-1), including its Exhibits. If a
conflict exists between the terms and conditions in this Attachment and those in
the Facilities and Services Annex, this Attachment will control.



SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008



ATTACHMENT A-3
NETWORK AND OPERATIONS MANAGEMENT

1.   Network Connectivity: At their own expense, both parties will establish
Network Operations Center (“NOC”) to NOC connectivity for all shared hardware
solutions. Each party will have separate Operating System Support (“OSS”)
systems at their own costs.   2.   Network Security: At their own expense, both
parties will ensure network security, such as firewalls, are appropriate for
both parties and regulatory compliance on all shared hardware solutions.   3.  
For the Term of this Agreement, the parties will rely on the wireline and
wireless Interface Agreements attached as Exhibits A and B to this Attachment
A-3, which are incorporated into this Agreement, to govern their NOC to NOC
interactions.

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008



EXHIBIT A TO ATTACHMENT A-3
INTERFACE AGREEMENT BETWEEN SPRINT AND CLEARWIRE FOR WIRELINE SERVICES
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
1. General
[*****]
     5.3.3 Clearwire NOC Escalation Contacts
Any of the Sprint entities involved with Incident Management may escalate issues
to Clearwire NOC Management if they believe that they are receiving poor service
or are displeased with the way an incident is being managed. Clearwire NOC and
Escalation Contacts are as follows:
     [*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
7 Approvals
     7.1 Document Contributors
     SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT B TO ATTACHMENT A-3
INTERFACE AGREEMENT BETWEEN SPRINT AND CLEARWIRE FOR WIRELESS SERVICES
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT A-4
APPLICATION PLATFORMS

1.   Application Platforms. Sprint will, subject to capacity, provide Clearwire
with access as needed to agreed upon business application platforms, including
but not limited to Voicemail, Instant Messaging Services, Location-Based Systems
and Media Server. Sprint will provide access to Application Platform
Infrastructure as defined by the parties (API) and Clearwire will build its own
applications to interface with these platforms. Sprint’s pricing to Clearwire
will be based on a mixed cost basis consisting of a monthly flat rate and an
additional per subscriber charge to be agreed-upon by the parties.   2.  
Technology Roadmap. Clearwire will provide Sprint with regular forecasting, as
well as its three-year Technology Roadmap in order to develop the platforms in
support of Clearwire’s requirements and specifications. Sprint will review
Clearwire’s forecasts and roadmap, but any additional capacity commitments and
associated costs must be mutually agreed upon in advance in writing.   3.  
Testing and Lab Certification. Clearwire will work in good faith to provide
Sprint testing access to Clearwire’s IOT lab and production lab for development
and certification of each platform. The parties will act reasonably to mutually
agree on space requirements and allocation of costs. Clearwire will use
commercially reasonable efforts to enable Sprint to purchase equipment from
Clearwire’s vendors at the pricing Clearwire receives from the vendor.

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT A TO ATTACHMENT A-4
LOCATION-BASED SERVICES (LBS)
[*****]
8. CHANGES IN SCOPE
All changes to this Exhibit require a written Change Order that must be executed
by authorized representatives of Sprint and Clearwire, prior to any change of
scope being authorized.
9. OTHER DOCUMENTS
The following attachments are incorporated by reference: N/A
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
[*****]

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
[*****]

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
[*****]

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT A-5
TOLL FREE SERVICES
     1. Toll Free Services. Sprint will, subject to capacity, provide Clearwire
with inbound Toll Free and outbound WATS services for Clearwire’s call center.
Sprint’s pricing to Clearwire will be [*****] or if applicable, [*****] as
described in Section 2.5 of the Agreement, unless otherwise agreed to in
writing.
[*****]

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT A-6
NETWORK METROPOLITAN AREA NETWORK PRIVATE LINE FACILITIES
SERVICE DESCRIPTION AND PRICING
1. [*****]

            Circuit   City Set A   City Set B  
[*****]
         

SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT A TO ATTACHMENT A-6
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT B TO ATTACHMENT A-6
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
Attachment B — Part 1
Backhaul
This Backhaul Attachment B — Part 1 to the Master Agreement for Network Services
(“Master Agreement”) governs the parties’ commitments regarding a) Sprint
Communication Company, L.P.’s (for the purposes of both Part 1 and Part 2,
hereinafter “Sprint”) temporary provision to Clearwire of Network Provider
Management of Type II Services, and b) AAV ECSB Services acquired by Sprint for
the benefit of Clearwire.
General
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT C
PRODUCT ANNEXES
Product Annexes applicable to the non-Scheduled Services priced in this
Agreement are attached as subattachments.
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
ATTACHMENT C-1
FACILITIES AND SERVICES ANNEX
[*****]

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: November 28, 2008
EXHIBIT A TO ATTACHMENT C-1
COLLOCATION SITES
[*****]
SPRINT AND CLEARWIRE CONFIDENTIAL AND PROPRIETARY INFORMATION

 



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: ______________
ATTACHMENT C-2
SPRINT DEDICATED INTERNET ACCESS PRODUCT ANNEX
[*****]
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

Page 60 of 66



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: ______________
ATTACHMENT C-3
SPRINT GLOBAL MPLS VPN
PRODUCT ANNEX
[*****]
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

Page 61 of 66



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: ______________
ATTACHMENT D
SERVICE LEVEL AGREEMENTS
Sprint will provide a Service Level Agreement (SLA) for each commercial offering
purchased by Clearwire under this Agreement. The SLAs will be consistent with
SLAs currently offered to [*****] and will address applicable 9s, service
credits and termination rights for chronic outages.
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

Page 62 of 66



--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: ______________
ATTACHMENT D-1
GLOBAL SPRINT DEDICATED IP SERVICES
SERVICE LEVEL AGREEMENTS (“SLA”)
[*****]





--------------------------------------------------------------------------------



 



No.: BSGXXXX-XXXX
Date: ______________
ATTACHMENT E
FORECASTING AND CAPACITY MANAGEMENT
Sprint and Clearwire will cooperate in good faith to define the scope, processes
and reporting requirements for forecasting and capacity management within
90 days after the Effective Date of this Agreement.
SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

Page 66 of 66